DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is response to the application filed on 03/08/2021. This application is a continuation (CON) of the patent, US 10,791,129 B2. 
Claims 1-12 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except the foreign patent documents, for which the English translation is not attached/provided.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is 

Claims 1-9 of the patent US 10,791,129 B2 contains every element of claims 1-10 of the instant application and as such anticipates claims 1-10 of the instant application.

Current Application No. 17/194514
Reference Patent No.: US 10,791,129 B2
Claim 1: An unauthorized communication detection method in an onboard network system that is executed by an information processing system including at least one memory, the onboard network system including a network and one or more electronic control units connected to the network, the unauthorized communication detection method comprising:
receiving, over the network, messages transmitted to the onboard network system;
determining, in a first determination, whether a plurality of the received messages is unauthorized;
storing, in the at least one memory: information relating to the plurality of the 
executing unauthorized activity detection of determining whether or not one of the messages received from the network is unauthorized;
executing communication pattern determination of determining whether or not the one of the messages matches the communication pattern;
saving information relating to the message in the at least one memory in a case where the one of the messages is unauthorized in the executing unauthorized activity detection;
updating the communication pattern based on information relating to the one of the messages and the information relating to the plurality of the received messages previously determined as unauthorized; and







recognizing whether or not an automatic driving function that a vehicle in which the onboard network system is installed has, for assisting or substituting at least part of driving actions of the vehicle by the driver, is being executed,
wherein a second, final determination as to whether or not the message is unauthorized is performed based on both a result of the executing unauthorized activity detection and the executing communication pattern determination,
wherein the saving is executed when recognition is made in the recognizing that the automatic driving function is not being executed, and
wherein the executing communication pattern determination is executed when recognition is made in the recognizing that the automatic driving function is being executed.
Claim 1: An unauthorized communication detection method in an onboard network system that is executed by an information processing system including at least one memory, the onboard network system including a network and one or more electronic control units connected to the network, the unauthorized communication detection method comprising:
receiving, over the network, messages transmitted to the onboard network system;
determining, in a first determination, whether a plurality of the received messages is unauthorized;
storing, in the at least one memory: information relating to the plurality of the 
executing unauthorized activity detection of determining whether or not one of the messages received from the network is unauthorized;
executing communication pattern determination of determining whether or not the one of the messages matches the communication pattern;
saving information relating to the message in the at least one memory in a case where the one of the messages is unauthorized in the executing unauthorized activity detection; and
updating the communication pattern based on information relating to the one of the messages and the information relating to the plurality of the received messages previously determined as unauthorized;
wherein a second, final determination as to whether or not the message is unauthorized is performed based on both a result of the executing unauthorized activity detection and the executing communication pattern determination,
Claim 7: The unauthorized communication detection method according to claim 1, further comprising: 
recognizing whether or not an automatic driving function that a vehicle in which the onboard network system is installed has, for assisting or substituting at least part of driving actions of the vehicle by the driver, is being executed,





wherein the saving is executed when recognition is made in the recognizing that the automatic driving function is not being executed, and
wherein the executing communication pattern determination is executed when recognition is made in the recognizing that the automatic driving function is being executed.
Claim 2: The unauthorized communication detection method according to Claim 1, 
Claim 1: An unauthorized communication detection method … wherein a pattern 
Claim 3: The unauthorized communication detection method according to Claim 2,
wherein the pattern relating to change in the data value is a pattern relating to whether or not there is change in the data value included in the plurality of messages determined as unauthorized representing a data amount of the same type included in the partiality plurality of messages determined as unauthorized, 
a pattern relating to amount of increase or decrease of a data amount included in the plurality of messages determined as unauthorized representing the data amount of the same type, or a pattern relating to difference or ratio between data values included in the plurality of messages determined as unauthorized representing the data amount of the same type and data values included in the plurality of messages determined as unauthorized representing a data amount of another type.
Claim 1: An unauthorized communication detection method … wherein the pattern relating to change in the data value is a pattern relating to whether or not there is change in the data value included in the plurality of the received messages previously determined as unauthorized representing a data amount of the same type included in the plurality of messages determined as unauthorized, 
a pattern relating to amount of increase or decrease of a data amount included in the plurality of the received messages previously determined as unauthorized representing the data amount of the same type, or a pattern relating to difference or ratio between data values included in the plurality of the received messages previously determined as unauthorized representing the data amount of the same type and data values included in the plurality of messages determined as unauthorized representing a data amount of another type.
Claim 4: The unauthorized communication detection method according to Claim 1,

Claim 2: The unauthorized communication detection method according to claim 1,

Claim 5: The unauthorized communication detection method according to Claim 4,
wherein the pattern relating to communication timing of the plurality of the received messages previously determined as unauthorized is a pattern relating to intervals of transmission time of the plurality of the received messages previously determined as unauthorized representing a data amount of the same type included in the plurality of the received messages previously determined as unauthorized, or a pattern relating to a difference in transmission times among a plurality of the received messages previously determined as unauthorized representing the data amount of the same type or between the plurality of the received messages previously determined as unauthorized representing data amounts of different types.
Claim 3: The unauthorized communication detection method according to claim 2,
wherein the pattern relating to communication timing of the plurality of the received messages previously determined as unauthorized is a pattern relating to intervals of transmission time of the plurality of the received messages previously determined as unauthorized representing a data amount of the same type included in the plurality of the received messages previously determined as unauthorized, or a pattern relating to a difference in transmission times among a plurality of the received messages previously determined as unauthorized representing the data amount of the same type or between the plurality of the received messages previously determined as unauthorized representing data amounts of different types.
Claim 6: The unauthorized communication detection method according to Claim 1,
wherein the communication pattern is a model obtained by executing statistical 
wherein, in the executing communication pattern determination, a prediction value of data value included in the one of the messages is calculated using the model, and whether or not the one of the messages matches the communication pattern is determined based on a result of comparison between the prediction value and the data value that the message includes.
Claim 4: The unauthorized communication detection method according to claim 1,
wherein the communication pattern is a model obtained by executing statistical 
wherein, in the executing communication pattern determination, a prediction value of data value included in the one of the messages is calculated using the model, and whether or not the one of the messages matches the communication pattern is determined based on a result of comparison between the prediction value and the data value that the message includes.
Claim 7: The unauthorized communication detection method according to Claim 6,
wherein the model is an autoregressive (AR) model, autoregressive-moving-average (ARMA) model, Hidden Markov Model (HMM), or Bayesian model.
Claim 5: The unauthorized communication detection method according to claim 4,
Wherein the model is an autoregressive (AR) model, autoregressive-moving-average (ARMA) model, Hidden Markov Model (HMM), or Bayesian model.
Claim 8: The unauthorized communication detection method according to Claim 6,
wherein, in the saving, information relating to a gray message regarding which determination of whether the one of the messages is unauthorized or not could not be made in the executing unauthorized activity detection is further stored in the at least one memory, and

Claim 6: The unauthorized communication detection method according to claim 4,
wherein, in the saving, information relating to a gray message regarding which determination of whether the one of the messages is unauthorized or not could not be made in the executing unauthorized activity detection is further stored in the at least one memory, and 

Claim 9: The unauthorized communication detection method according to Claim 1,
wherein the one of the messages that is determined as unauthorized is received from the network by one of the one or more electronic control units included in the onboard network system, and
wherein at least part of the executing unauthorized activity detection, the saving, the updating, and the executing communication pattern determination is executed by an electronic control unit included on a different onboard network system from the electronic control unit receiving the one of the messages that is determined as unauthorized, or by a gateway that the onboard network system further includes.
Claim 8: The unauthorized communication detection method according to claim 1,
wherein the one of the messages that is determined as unauthorized is received from the network by one of the one or more electronic control units included in the onboard network system, and
wherein at least part of the executing unauthorized activity detection, the saving, the updating, and the executing communication pattern determination is executed by an electronic control unit included on a different onboard network system from the electronic control unit receiving the one of the messages that is determined as unauthorized, or by a gateway that the onboard network system further includes.
Claim 10: The unauthorized communication detection method according to Claim 1,

wherein the electronic control unit having the transmission data obtaining unit executes at least the executing unauthorized activity detection regarding the one of the messages included in data transmitted from outside of the onboard network system.
Claim 9: The unauthorized communication detection method according to claim 1,


wherein the electronic control unit having the transmission data obtaining unit executes at least the executing unauthorized activity detection regarding the one of the messages included in data transmitted from outside of the onboard network system.


Allowable Subject Matter
Claims 11 and 12 are allowed.
Claims 1-10 would be allowable if the claims are rewritten and/or filed a terminal disclaimer to overcome the double patenting rejections stated above.

Examiner’s Statement regarding Prior Art
12.	Regarding independent claims 1, 11 and 12,

Valasek et al. (US 2015/0113638 A1) teaches a method for detecting threats or attacks on an automobile network, connected to a plurality of electronic components and an attack monitoring unit. The method includes, by the processor of the attack monitoring unit, monitoring data messages transmitted on the automobile network; determining whether at least one data message among the data messages transmitted on the mobile network is a threat to one or more of the plurality of electronic components on the automobile network; and when it is determined that the at least one data message is a threat, performing at least one action based on the threat. Controller Area Network (CAN) messages contain an identification data (ID) portion and a data portion. The CAN ID signifies the type of data to expect and also acts as a priority field. The attack monitoring device can detect abnormal and malicious CAN traffic on the CAN bus is by static pattern (e.g., a particular CAN ID) matching - see figs. 1, 3; abstract; paragraphs [0020], [0024], [0025] of Valasek.

Ben Noon et al. (US 2015/0191136 A1) discloses an in-vehicle communication network and a global automotive security system (GASS), which operates to provide security (e.g., against cyber-attacks for vehicles subscribed to GASS) to the in-vehicle communication systems in a relatively extended geographical area. The GASS comprises a data monitoring and processing hub, a Cyber-Hub, and a module, Cyber-Watchman or Watchman, installed in a subscriber vehicle that communicates with the Cyber-Hub. The Cyber-Watchman monitors communication traffic over at least a portion of an in-vehicle communication network of the vehicle to identify anomalies in the communication traffic that may indicate a disturbance in the normal operation of the network or vehicle - see figs. 1A, 2B; paragraphs [0009], [0010] of Ben Noon. 

Otsuka et al. (US 2015/0358351 A1) discloses a system to detect errors and to prevent unauthorized data forwarding in a network system such as a vehicle-mounted network. This network device is provided with a communication unit which receives data, a time management unit which manages the reception time at which data is received, and a control unit which processes data. If, for received data used as a reference, first data is received having the same identifier and a reception interval shorter than a prescribed cycle, the control unit waits to receive data having the same identifier as the first data from the reception time of the received data used as a reference up until the prescribed cycle has elapsed, and if during this interval second data is received having the same identifier as the first data, the control unit determines that an error has occurred and performs cycle abnormality detection processing- see figs. 1, 2, 6; abstract and paragraphs [0036] - [0040] of Otsuka.

However, the prior art of record does not teach or render obvious the limitations in independent claims 1, 11 and 12 for a method, system and medium, specific to the other limitations with the combination of:

updating the communication pattern based on information relating to the one of the messages and the information relating to the plurality of the received messages previously determined as unauthorized; and
recognizing whether or not an automatic driving function that a vehicle in which the onboard network system is installed has, for assisting or 
wherein a second, final determination as to whether or not the message is unauthorized is performed based on both a result of the executing unauthorized activity detection and the executing communication pattern determination,
wherein the saving is executed when recognition is made in the recognizing that the automatic driving function is not being executed, and
wherein the executing communication pattern determination is executed when recognition is made in the recognizing that the automatic driving function is being executed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAUNG T LWIN/Primary Examiner, Art Unit 2495